On Petition for Rehearing.
PER CURIAM.
A petition for rehearing has been filed in this case in which it is stated that our opinion does not clearly state upon what basis a division of the capital stock, surplus, and undivided profits can be made fot the purposes of taxation under the statute.
[9] In order that there may be no doubt as to this, we repeat what we think is stated in the opinion, that, for the purposes of taxation under the statute, a division of the capital stock, surplus, and undivided profits may be made between the several departments of the Old Colony Trust Company in the ratio which the , assets employed in each bear to the total assets, hut that such division cannot be made among the different kinds of business carried on in its banking department.
The burden was on the trust company to show the part of its assets used in its departments outside of its banking department. There was no evidence in regard to the assets employed in the trust depart-*533meat or in the savings department, and without such evidence there could be no division of the capital, surplus, and undivided profits between its banking department and its other departments for the purposes of taxation, and therefore the trust company has failed to maintain the burden cast upon it.
Whether the participation of the trust company in underwriting securities constituted banking or not would depend upon whether it became the owner of the bonds or stock which it underwrote, or whether it acted as an agent in so doing. Under Richmond v. Blake, 132 U. S. 592, 10 Sup. Ct. 204, 33 L. Ed. 481, if it bought bonds and stock for the purpose of resale to its customers, this would not constitute banking; but, if it bought and sold bonds and stock for a commission as the agent of others, it would, under the same authority, be using its capital in banking.
The auditor’s report does not disclose the actual nature of the underwriting agreements into which the trust company entered in underwriting securities, but this evidence may be supplied at a future trial.
Having made this statement, we think a rehearing is unnecessary, and the petition is denied.